UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2380


WILLIAM LEE GRANT, II,

                    Plaintiff - Appellant,

             v.

U.S. DEPARTMENT OF THE TREASURY; U.S. DEPARTMENT OF
TRANSPORTATION,

                    Defendant - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-00696-AJT-IDD)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Lee Grant, II, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Lee Grant, II, appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Grant v. United States Dep’t. of Treasury, No. 1:18-cv-00696-AJT-IDD

(E.D. Va. Oct. 9, 2018) We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2